1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8
9                   IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,      Case No. 2:15-CR-0184 GEB
14                Plaintiff,
                                    STIPULATION AND ORDER TO
15        v.                        ALLOW TRAVEL AND TO MODIFY
                                    CURFEW FOR THANKSGIVING WEEKEND
16   DAVID J. ZAPPA,
17                Defendant.        JUDGE:   Hon. Carolyn K. Delaney
18
19
20        IT IS HEREBY STIPULATED by and between plaintiff, United

21   States of America, and defendant, David J. Zappa, that Mr. Zappa
22
     may travel to Santa Rosa, California, for the 2018 Thansgiving
23
     holiday on the following conditions, which have been reviewed by
24
     Pretrial Services.
25
26        1. Mr. Zappa may leave his approved residence (Pete’s Place
27          in Sacramento) at 1:00 p.m. on November 21 (Wednesday)
28
                                                     U.S. v. Zappa, 15-cr-184 GEB
       and shall return by 9:00 p.m. on November 25 (Sunday).
1
2    2. At all times Mr. Zappa shall be monitored by his third-

3      party custodian, his daughter Molly Zappa, and shall

4      spend each evening at her home.   He will be subject to
5      location monitoring throughout his visit.
6
     3. Mr. Zappa may attend events outside the home with his
7
       children (all of whom are adults) until 10:00 p.m. on
8
       Wednesday, November 21; between 8:00 a.m. and 10:30 p.m.
9
10     on Thursday, November 22; between 8:00 a.m. and 9:00 p.m.

11     on Friday and Saturday, November 23 and 24; and after

12     8:00 a.m. on Sunday, November 25; and shall return to
13     Pete’s Place in Sacramento no later than 9:00 p.m. that
14
       day.
15
     4. Pretrial Services advises that Mr. Zappa is in
16
       compliance with his conditions of release” and has
17
18     reviewed and approved this request, which is similar to a

19     request granted last year.

20   5. Defense counsel shall provide a copy of this order to
21     Molly Zappa, who has been Mr. Zappa’s third-party
22
       custodian since his release.   Ms. Zappa is aware of her
23
       father’s conditions of release and has advised Pretrial
24
       Services that she does not have internet service or wi-fi
25
26     at her house.   Mr. Zappa’s existing conditions (which

27     remain in force) preclude internet and computer access

28     except as authorized in advance by Pretrial Services.
                                                U.S. v. Zappa, 15-cr-184 GEB
          6. There are to be no minors present at the activities Mr.
1
2             Zappa attends (there are no minors in the family).

3
                                    Respectfully submitted,
4
                                    HEATHER E. WILLIAMS
5                                   Federal Defender
6
7    Dated: November 19, 2018       /s/ T. Zindel
                                    TIMOTHY ZINDEL
8                                   Assistant Federal Defender
                                    Attorney for David J. Zappa
9
                                    PHILLIP A. TALBERT
10
                                    United States Attorney
11
12   Dated: November 19, 2018       /s/ T. Zindel for M. Morris
                                    MATTHEW MORRIS
13                                  Assistant U.S. Attorney
                                    Attorney for Plaintiff
14
15
16
                                  O R D E R
17
18
          The above request is granted.   Mr. Zappa shall follow the
19
     restrictions on his travel as set forth above and defense
20
     counsel shall provide a copy of this order to Molly Zappa.
21
          IT IS SO ORDERED.
22
23   Dated:   November 19, 2018
24
25
26
27
28
                                                      U.S. v. Zappa, 15-cr-184 GEB
